Citation Nr: 0732782	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

In April 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

The issues of entitlement to an increased disability rating 
for bilateral pes planus and entitlement to service 
connection for a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed migraine headaches did not have 
their onset in service and have not been etiologically linked 
to the veteran's service or any incident therein.




CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in January 2006 and August 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; the need to submit any evidence in his 
possession that pertained to the claim; and how the VA would 
assist him in developing his claim.  The August 2006 letter 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The January 2006 VCAA notice was issued prior to the 
February 2006 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was afforded a 
personal hearing at the RO in April 2007 and a transcript of 
her testimony at that hearing is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that his currently diagnosed migraine 
headaches had their initial onset shortly after he fell over 
a gate, landing on his head in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the veteran claims to have migraine headaches as a 
result of an inservice injury, the Board finds that the 
preponderance of the evidence is against his claim.  
Initially, the Board finds that the objective medical 
evidence of record does not show that the veteran suffered 
from any headache disorder during service or until migraines 
were initially diagnosed in November 2005, 14 years after his 
discharge from service.  The veteran has testified that he 
did not seek treatment for his headaches until just a year or 
2 prior to his April 2007 hearing.  The Board finds this gap 
in time significant, and it weighs against the existence of a 
link between the veteran's disability and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Moreover, VA requested the veteran submit 
evidence etiologically linking his current migraine headaches 
to his service or any incident therein in the January 2006 
and August 2006 letters.  However, while the veteran has 
submitted objective medical evidence indicating treatment for 
migraine headaches since late 2005, he has not submitted any 
medical evidence etiologically linking his current migraine 
headaches to service or any incident therein.  In this 
respect, the Board acknowledges November and December 2005 VA 
treatment records that note the veteran's history of 
experiencing headaches since an inservice injury.  Evidence 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that examiner 
does not constitute "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion that he currently has migraine 
headaches as a result of an inservice injury.  Therefore, the 
Board determines that the preponderance of the evidence is 
against service connection for migraine headaches.  38 
U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

Service connection for migraine headaches is denied.


REMAND

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The veteran was afforded VA orthopedic examinations in 
September 2005 and most recently in December 2006 to assess 
the current severity of his service-connected bilateral pes 
planus.  However, during his April 2007 personal hearing, the 
veteran testified that he had symptoms not addressed at the 
time of either examination.  Moreover, physical findings 
noted in a July 2007 VA treatment record submitted by the 
veteran indicate the veteran's condition may have worsened 
since the December 2006 examination.  While the July 2007 
treatment record shows that the veteran had continued 
tenderness upon palpation, "excessive" pronation of the 
feet and malalignment of the subtalar joint, there is no 
medical assessment of the severity of these symptoms.  The 
Board finds that a VA examination is necessary to determine 
the current severity of the veteran's service-connected 
bilateral pes planus, as the medical evidence is insufficient 
for the Board's adjudication of this issue.

With regard to the veteran's claim for service connection for 
a right knee disability, while the September 2005 VA 
orthopedic examiner opined that the veteran's knee disability 
was not related to his feet in anyway, he did not provide an 
opinion as to whether the veteran's current right knee 
disability might be aggravated by his service-connected 
bilateral pes planus.  Moreover, the July 2007 VA treatment 
record indicates that the veteran's excessive pronation of 
the feet and malalignment of the subtalar joint will affect 
the position of the knees.  The Board therefore finds that a 
VA examination is also necessary to determine the current 
nature, extent and etiology of any right knee disability 
found to be present, and to determine if the veteran's right 
knee condition is aggravated by his service-connected 
bilateral pes planus.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4), 3.307, 3.309 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
VA orthopedic examination to determine the 
current severity of the veteran's service-
connected pes planus and the nature and 
etiology of his current right knee 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should perform all necessary 
clinical tests, diagnose all disabilities, 
set forth specific findings as to the 
severity of the veteran's bilateral pes 
planus, specifically addressing whether 
the pes planus is pronounced, with marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  

The examiner should also be asked to 
provide an opinion as to whether it is as 
least as likely as not that any current 
right knee disability identified on 
examination is aggravated by his service-
connected bilateral pes planus.  The term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to an increased 
disability rating for bilateral pes planus 
and entitlement to service connection for 
a right knee disability with consideration 
of whether it is aggravated by the 
veteran's service-connected bilateral pes 
planus.  If the issues on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


